Earl Warren: Number 171, Edward -- Eddie V. Hannah, Petitioner, versus, Edward M. Plumer, Jr., Executor. Mr. Fitzpatrick.
James J. Fitzpatrick: Mr. Chief Justice, I'd like to present Attorney Albert P. Zabin of the Boston, Massachusetts Bar who is -- who did not have all of the qualifications from membership to this Bar. I move that he be admitted to argue for the purposes pro hoc vice this case in behalf of petitioner.
Earl Warren: Motion is granted, (Voice Overlap) --
James J. Fitzpatrick: Thank you very much.
Earl Warren: You may argue, Mr. --
James J. Fitzpatrick: Mr. Fitzpatrick.
Earl Warren: Mr. Zabin.
Albert P. Zabin: Mr. Chief Justice, may it please the Court. On November 5th, 1961, the petitioner, a citizen of Ohio, received severe and crippling injuries in an automobile accident in South Carolina because of the alleged negligence of the respondent's (Inaudible). She commenced suit in the United States District Court in the District of Massachusetts against the respondent, a citizen of Massachusetts, and has been effectively barred from ever having a hearing on the merits of her claim because she complied with the Federal Rules of Civil Procedure. The respondent qualified as executor by filing a performance bond in the probate court are in March 1st, 1962. The complaint in this action was filed on February 6th, 1963 and service was made in full compliance with Rule 4 (d) (1) of the Federal Rules of Civil Procedure when the United States Marshall left a copy of the summons and the complaint at the respondent's dwelling house in the hands of his wife. Section 9 of Chapter 197 of the Massachusetts General Laws provides in substance that an action against an executor must first be commenced within a year of his giving bond, that it must be served within a year, and that service must be made personally upon the executor unless a statutory notice of the suit has been filed in the probate court or unless the executor accepts service. The respondent filed his answer in the United States District Court on February 26th, 1963, two days prior to the expiration of the time limited by the Massachusetts statute here involved. On August 5th, the respondent filed interrogatories and on August 26th, he moved for summary judgment. The motion was allowed. The District Court holding that under the doctrine of Guaranty Trust versus York and Ragan versus Merchants Transfer Company, the motion would have to be allowed because service was made pursuant to the federal rules and not under Massachusetts statute, Section 9, Chapter 197. Timely appeal was taken to the Court of Appeals for the First Circuit which affirmed the decision of the District Court on April 29th. This Court granted our petition for writ of certiorari on October 12th, 1964. The issue in this case is whether in a case where federal jurisdiction is based solely on diversity of citizenship between the litigants, service upon an executor shall be made in the mode and manner prescribed by state law or in the mode and manner prescribed by the Federal Rules of Civil Procedures. Now, the action in this case was commenced within the year and service was made within the year. Therefore, timeliness of this action is not an issue on this appeal, and it is for this reason that the instant case is distinguishable from Ragan versus Merchants Transfer Company and Guaranty Trust Company versus York, relied on by the courts below and by the respondent here. Unlike those cases, the application of Rule 4 (d) (1) in this case does not link from the time in which Mrs. Hannah had to maintain her action by one instant, at least in this respect, the defendant -- the respondent has not been prejudiced by the application of the federal rules. Though stated broadly, the issue in this case is whether there shall be one rule governing service of process in the United States District Courts whether there shall be 50.
Potter Stewart: There's no question about actual notice here, is there?
Albert P. Zabin: The -- I was going to come to that. In the --
Potter Stewart: Well, come to it at your own time.
Albert P. Zabin: But I can deal with it now, Your Honor. In the affidavit, in support of his motion for summary judgment, the respondent averred only that he did not accept service. That's on page 17 of the record. He never averred that he did not have actual notice of the pendency of the action and in view of the fact that the answer was filed within the year, I think it's reasonable to assume that he did have actual notice of the case.
Potter Stewart: That he had nothing but the --(Inaudible)
Albert P. Zabin: I believe, Your Honor, that it would not, except in answer to the decision of the Court of Appeals, this reasoning that the -- this is a matter of substance because of the legislative policy of Massachusetts, simply to point out to the Court that in fact in this case, to whatever with -- if any weight at all should be given to the Massachusetts' policy, that policy has been substantially satisfied. We submit that the application of the Federal Rules of Civil Procedure in this case was not only permissible but was required. Section 2072 of Title 28, the so-called Enabling Act, empowers this Court to promulgate Rules of Civil Procedure with the limitations only that these rules may not abridge, enlarge, or modify any substantive right and of course may not affect the right of trial by jury. Now, Rule 4 (d) (1) promulgated under that statute has the force of a congressional statute and we submit that the court below could have properly refused to apply this rule only if the application of this rule transcended the rule making authority the Act confers on this Court. We think that it clearly does not do so. Now, under the standard of Sibbach versus Wilson, I think it is clear that the application of Rule 4 (d) (1) governs practice and procedure in the federal courts. The contention however, the dispute in the case, is whether it affects the substantive rights of the parties. We suggest that service of process is merely the manner in which the litigant is given noted -- notice of a suit pending against him and the formal manner in which a court asserts jurisdiction over the person who litigate -- over the person who's the litigant. We'd hardly see how the manner in which a party is notified in the suit and the manner in which the Court asserts jurisdiction over him can ever remotely affect the outcome or the course that the litigation takes. Now, since this action is timely, the only substantive rights involved in this case are those rights which are created by the law of South Carolina where the accident occurred and which would be recognized by Massachusetts under the normal application of its rules of conflicts of laws. No one, none of the courts below nor I gather the respondent argues that these rights having all been affected by the application of Rule 4 (d) (1). The Court of Appeals, however, reasoned that the legislative purpose of Massachusetts turned this application of Rule 4 (d) (1) from a matter of mere procedure to a matter of substance. We suggest to this Court that this involves, first, a misinterpretation of the Enabling Act. We suggest that a state may have policies. It may have purposes which, in appropriate cases, may be respected by a federal court. But as such, in private civil litigation, a state does not have a substantive right. Further, the reasoning of the court below, it creates a test which is almost impossible to apply because if this is not reversed, then whenever there is a conflict between a federal rule and a state statute, the District Court for each state and for each statute will have to determine the strength of the state policy and reliance on the federal rules is likely to become a trap for any counsel who does not fully comply with state rules. But, mo --
Arthur J. Goldberg: (Inaudible) -- then why does not the state law implement it in saying that there are certain facts of litigation? We want to make absolutely sure that there is none and then (Inaudible) describe what might have occurred. Now suppose that we (Inaudible) --
Albert P. Zabin: That's right, Your Honor --
Arthur J. Goldberg: -- and you come after that, then (Inaudible)?
Albert P. Zabin: I should say, Your Honor, that a state may have an interest. In this case, it's per -- we would concede for -- arguendo that Massachusetts does have an interest. But we're dealing here with the application of a federal rule promulgated under the authority of a congressional statute. And in this instance, this is an -- a case which calls to the application, if ever there was a case of the supremacy clause of the constitution.
Arthur J. Goldberg: But you would have to interpret (Inaudible)?
Albert P. Zabin: Well, I should say, Your Honor, that that interpretation would require a reading of the Enabling Act, the term "substantive right" I think in a strange manner, whereas I argue before and I think that as you, Your Honor points out, a state may have an interest but it doesn't have a substantive right. And the limitation on this Court is only, aside from the question of jury trial is only that it may not abridge, modify, or enlarge a substantive right. And I think that limitation must be read only as it applies to the rights of the litigants.
Arthur J. Goldberg: In other words you -- (Inaudible) maybe the rule ought to be admitted and the petitioner is going to do this and if you don't concede (Inaudible) substantive right.
Albert P. Zabin: That's right, Your Honor. The most important result of a failure to reverse the Court of Appeals would be the beginning of the destruction of uniformity of federal procedure because if the Massachusetts legislature policy is to be given controlling weight here, then the policy of every state which has a rule of procedure different from the federal rules must also be given weight. And I think that this would be the beginning of the destruction of uniformity of federal procedure which is after all a policy of Congress. Now, the respondent has argued in his brief that were this action in a state court on March 1st, 1963, the date when the period of limitations expired, the plaintiff would have had no enforceable rights. And secondly, he argues that the statute involved here deals with the administration of estates. We suggest that his first argument really begs the question. The test so far, of whether or not state law rather than federal law applies in a diversity case is whether a litigant could predict before the forum is selected, that an outcome in each form will be substantially different because of the differing rules to be applied. Now, what the respondent has done is he has looked at the penalty which -- within -- which in Massachusetts Court would impose for failure to apply with its own -- comply with its own statute without first determining whether or not the application of the state statute is required in the federal court. If this is the -- going to be the test, then it means that whenever there is a difference between state statute and a federal rule and the state court would apply a penalty for the failure to comply with its statute then in every case, the state statute would have to take precedence over the federal rule in a federal court, viewed prospectively, as we suggest this Court has done in the past, the method of service cannot affect the outcome of the litigation and the method of service is not going to be a factor in counsel's thinking in determining whether to bring an action in the federal court in -- or in the state court. As to the respondent's second contention, we suggest that the part of the Massachusetts statute here involved does not deal with the settlement of estates. It does not even deal with the method of notifying an executor of a claim against the estate. It deals only with the method of notifying the executor of the pendency of an action in court against him. The cases relied on by the respondent are distinguishable from the case at bar. His leading case seems to be Security Trust Company cited on page 7 of his brief. That case, like Ragan and Guaranty Trust, involved the timeliness of the suit. In Security Trust Company, the Executor had already been discharged and the period limited by the probate court had long since expired prior to the commencement of that action. And, in Young, they also cited on page 7 of the respondent's brief, the Court dealt with the question of whether a federal judgment creditor of an estate had a better position, vis-à-vis the other creditors, than a state judgment creditor. Now, in the instant case, the application of Rule 4 (d) (1) does not give Mrs. Hannah a better position than any other creditor there may be. It does not improve her position, vis-à-vis the heirs of the legatees, and it certainly does not improve her position, vis-à-vis the respondent, in the conduct of this litigation. Therefore, the result of a failure to reverse the courts below would be to deprive this woman of a chance to have a hearing on the merits of her claim. It would be the beginning of the destruction of certainty and uniformity in federal procedure and there would be no corresponding benefits to any federal or congressional policy. We, therefore ask this Court not to deprive the petitioner for a day in court and not to hang a millstone on the federal judiciary. We ask that the decisions of the court below be reversed and this cause be remanded to the District Court for trial on the merits. May I have five minutes, Your Honor?
Earl Warren: Mr. Fitzpatrick.
James J. Fitzpatrick: Thank you, Your Honor. Relative to the facts in this case, as my Brother has portrayed them, essentially, there is no conflict and the facts are very simple. I think, however, there are one or two items that perhaps we could clarify in which in -- later in my argument, will have a bearing. One, there never was any in hand service and relative to the return of service, page 2 of the transcript of records, the return of service is indicated. The service was by last and usual service, leaving it with the wife, and namely Mrs. Edward M. Plumer. On page 17 of that same transcript is the affidavit of Mr. Edward M. Plumer, Jr. that he did not receive the service as far as this particular action or anything relating to this action is concerned. Particularly, the issue as my Brother portrays it, is correct. The statute is clearly set forth in the words that I am concerned with, in which the Circuit Court of Appeals was concerned with, are the words that the Executor or admini -- or the administrator shall not be forced to answer. Now, this mandatory language which sets forth a definite and definitive time in which to act and to follow certain alternatives was never complied with at any time, and this is admitted by the petitioner in his argument -- in his brief. The statute particularly does more than merely provide for notice. It creates a defense, and I think that the decision of the Circuit Court of Appeals indicates the legislative intent or concern with the Massachusetts statute. I think it can be said that the Massachusetts Court in part, particularly the case of Parker versus Rich, indicates that an end to litigation be had. It indicates a definite in -- a definite interest that actual notice without question be had. I will shortly cover the effects that this decision would have should this Court reverse the Circuit Court of Appeals' decision. But the statute does give more than notice. It creates a right. It creates a duty. And the Massachusetts cases have been clear, I think, to indicate a strengthening of this policy rather than a weakening of it. Now, the Guaranty Trust case indicates to us the essential test of whether the outcome will be substantially the same in both the federal and state courts sitting in the same state. My Brother has cited the Sibbach versus Wilson case. Now, this case, Sibbach versus Wilson, also gives us the definition of procedure or at least what that court at that time felt was a definition for procedure. And particularly, it indicated that it was the enforcement of rights rather than any words which would indicate a creation of rights which General Laws Chapter 197, Section 9, we submit, does do that it does create rights.
Arthur J. Goldberg: Could you state what the (Inaudible)?
James J. Fitzpatrick: The right to have a defense and to close an estate up, to settle the estate. And the policy of a legislature is to speed up the administration of estates. There are property rights involved.
Arthur J. Goldberg: (Inaudible) argued that the passing of the limitations (Inaudible), what more is involved in getting this (Inaudible)?
James J. Fitzpatrick: Well, the statute -- actually, in terms of construction, I believe, makes a condition precedent certain actions which can be followed in any one of three situations. And unless you concede this, the right does not exist, Your Honor.
Arthur J. Goldberg: (Inaudible) substantive term, this is what you're arguing, substantive terms, what is involved here is more (Inaudible).
James J. Fitzpatrick: In this case, that's correct.
Arthur J. Goldberg: And you handed what?
James J. Fitzpatrick: Apparent -- that's --
Arthur J. Goldberg: (Inaudible)
James J. Fitzpatrick: That's correct.
Arthur J. Goldberg: And I was referring, how do you define the substantive right? Is there anything more than to be handed the summons?
James J. Fitzpatrick: Well, the -- not only the right to be handed the summons, but the right also that the executor may have a protection both from term creditors and also from a -- any actions by heirs as against him, it protects him under the Massachusetts General Laws. At the end of the year, this legis -- this executor or administrator is under an obligation to make a distribution. He, at that time, as a matter of law becomes obligated to pay interest upon any and all sums that he would be paid. Also, it would affect the share that these people would get in the expenses of maintaining properties.
Potter Stewart: But the -- as my Brother Goldberg has said, the interest of Massachusetts is in closing up an estate with dispatch, and also in seeing to it that the executor administrator have prompt notice of any claims. I mean that's ancillary to the first basic policy. But here, in this case, there was no question about the times being filed within the time limited by Massachusetts nor was there any question about the executor having actual notice.
James J. Fitzpatrick: There was a question Your Honor in this case. There was never -- the initial complaint, as indicated in the transcript, indicates that the petitioner had fully complied with the Massachusetts General Laws relating to a commencement of actions under General Law, Chapter 197. That's the statute we're concerned with. The -- they later in their brief and as well the decision of Judge Bailey, the Honorable Bailey Aldrich, indicate the fact that they have never complied with the Massachusetts General Laws either as to service, actual service, that service was ever accepted or that a notice was properly filed in the registry of probate so that this aspect of the statute would be complied with. None of those three alternatives were ever complied with.
Potter Stewart: But the policy served by the Massachusetts legislation was -- that it was served here, there was -- was it not? For these two -- for those two reasons, if the claim was filed in time within the time provided by Massachusetts and that the fiduciary had actual notice of the claim, certainly to protect himself against any claims by the beneficiaries of the estate.
James J. Fitzpatrick: I think that the policy of the state -- of the statute was not complied with to this extent that in 1954, the addition to the statute was related to the service or the (Inaudible) -- strike that -- the filing of notice for the registry of probate. They were concerned that this would be how it would be done. If you wanted to commence suit on or after the period involved. Now, the facts of this case were that the suit was commenced well before, but never any notice was ever filed as a result of that, for that action. Thus, there was never a compliance as a proper matter of this -- with the statute at all, Your Honor. The Sibbach case, once again, does give us an indication of what the Court considers to be procedural. In the brief of the petitioners, the case of Iovino and Waterson wherein there is an attempt to indicate that this case is the foundation upon which this Court could reverse a decision of the Circuit Court of Appeals. I submit this case does not apply. It has no bearing in this case for one reason, as far as the facts. In the Iovino versus Waterson case, we had a motor vehicle accident in New York. And as a result of this, an action was commenced with service in hand upon a New Jersey resident in New York. Actual service was had. The Court in that case goes into rather lengthy discussion of the purpose of the Mas -- of the New York statute as to the substitution of parties, but the action had been commenced. The only question as regarding the federal rules here were the fact that they weren't going to continue it, end it, get rid of it. That is not the case here. Our case was never started while the decedent was living under any circumstances. The Iovino case also specifically states and brings forth the fact that the statute concerned was not a mandatory statute. It was not an expressed mandate of the legislature. It expressly states in that decision that they are aware of this and they give us the basis for action. I think that the ultimate effect of a reversal of the Circuit Court of Appeals decision is that a person from outside the State of Massachusetts can come in to a federal court without any compliance whatsoever and secure rights that no resident of that state may have. Now, I think it's academic that the state or the commonwealth has a right to determine the method and disposition and administration of the (Inaudible) of the estate. I think that the statute, for a good many years, has been sustained in its policy. I think that, with regard to the question of whether there was any conflict, that we could look to the case of Cohen versus Beneficial Loan which, by inadvertence was left out of the respondent's brief which case -- where the case where a New Jersey statute provided that in a derivative shareholders' suit, that the federal court ins -- could insist that a bond be filed before any action could be had. The plaintiff in that action did not comply and as a result thereof, a motion for summary judgment was granted and the matter then came on for appellate action. The Court in the decision indicates this that they looked to the policy of the statute. I submit that looking for the policy in this statute will cause the -- and we hope the court to protect the rights of all its citizens and the intention of the legislature. The Court also looked to the fiduciary relationship of a stockholder to his other stockholders into the corporation. I think the Court here is also concerned with the policy that wasteless litigation or that litigation, if it be had, must come to an end at some time. The Court in that case, also, said that there was no conflict between the law of New York and the federal rules. We submit in this case that there is no conflict between the federal rules and the law of Massachusetts. The law of Massachusetts is substantive. It creates rights, duties, obligations. It protects property. And respectfully, we ask that the -- that this Court sustain the Circuit Court of Appeals in its decision. Thank you, Your Honor.
Earl Warren: Mr. Zabin, do you have a oral argument?
Albert P. Zabin: Mr. Chief Justice, if it please the Court. The one -- one comment, I do want to make is that, without belaboring the point is that in full, the stat -- Massachusetts statute as far as timeliness of commencement of action and timeliness of service was in fact complied with and that the single aspect of that litig -- of that statute, dealing with the method of service was the only part which we did not complied with and the -- this notice part of the statute is not as my Brother had said a condition precedent to the maintenance of the action. The First Circuit, in as much, decided that in the case of United States versus Sacks which we've cited on page 5 of our brief. The effect of reversing the decision will -- of the court below will not in anyway harm the policy of Massachusetts. It will not give any outsider a right which a local resident does not have except to be governed by the more modern Federal Rules of Civil Procedure for an outsider, of course, can take depositions if he brings his action to the federal court, which he cannot do if he brings his action in a local court in Massachusetts. And yet no one would suggest that the taking of depositions was a substantive right within the meaning of the Enabling Act. Finally, as to the question as to whether or not a state policy is a legitimate standard for determining whether or not the application of a federal rule has transcended the rulemaking power of this Court. In the two cases in which the terms that I know of, in which the term "state policy" was used, Cohen versus Beneficial Loan Company and the Bernhardt case, the term "state policy" was used in the context of the substantial benefits to the litigants which was involved. Now, in Cohen, what was involved there was the right of the defendant to be secure in all his costs in maintaining the litigation, counsel fees as well as the normal court cost and this Court has held was that as a matter of -- was a substantive right. Now, there is no equivalent benefit to the respondent under the Massachusetts statute. The only right he has, if it's a right at all, is the right to have the service given to him directly by the serving officer rather than have it being given to him by his wife. Thank you.